—Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about March 9, 2001, which, in an action for personal injuries allegedly caused by inadequate building security, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed on the ground that no issue of fact was raised as to whether the attack was foreseeable given no evidence of prior criminal activity in or around the vestibule where the attack took place (see, Mason v U.E.S.S. Leasing Corp., 96 NY2d 875, 878). No factual issue is raised by the circumstance that the lock on the vestibule’s outer door had been removed, allowing access to the vestibule to anyone from the street, where there was a functioning lock on the vestibule’s inner door leading into the building (see, Anzalone v Pan-Am Equities, 271 AD2d 307, 309; Tarter v Schildkraut, 151 AD2d 414, lv denied 74 NY2d 616). Concur—Andrias, J.P., Saxe, Ellerin, Marlow and Gonzalez, JJ.